Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/29/2021.
The allowed claims are 1-18.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is US 2015/0292812 to Tomita. 
Tomita teaches a heat exchanger comprising:
a pillar shaped honeycomb structure (5, figs. 1, 2) having a plurality of cells (defined by 5a, 5b, Fig. 2), the cells providing first flow paths through which a first fluid is passed (par. 35, cone members 8 are on upstream and downstream sides of honeycomb structure 5, and a first fluid, an EGR gas, flows between them through item 5, par. 35);
an inner cylinder attached to an outer periphery of the honeycomb structure (2, Fig. 1 and 2); and
an outer cylinder (3, Figs. 1 and 2) disposed on an outer periphery of the inner cylinder, the outer cylinder providing a second flow path (4, Fig. 1) through which a second fluid is passed, the second flow path being arranged between the outer cylinder and the inner cylinder, wherein the second flow path comprises: (coolant flows from 3b1 to 3b2 through path 4, Fig. 1, par. 29).

side flow paths located on both sides of the intermediate flow path in the axial direction (portions of flow path 4 immediately below items 3b1 and 3b2).
Tomita does not teach, wherein the intermediate flow path has a height lower than that of each of the side flow paths.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763